DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 3 recites a MOS device comprising: 
a heavily doped substrate;
an epitaxial layer, formed on the heavily doped substrate;
an open, defined in the epitaxial layer to expose the heavily doped substrate;
a plurality of MOS units, formed in the epitaxial layer; and
a metal pattern layer, comprising:
a source metal pattern, formed on the epitaxial layer;
a gate metal pattern, formed on the epitaxial layer; and a drain metal pattern, deposited in the open and extended from the heavily doped substrate upward over the epitaxial layer,
wherein the open is located at a corner of the epitaxial layer.

Previous rejections were in view of US PG Pub 2020/0127116 (“Chen”). Chen discloses a MOS device having an epitaxial layer over a heavily doped substrate and includes and open wherein a drain metal pattern is included. Chen does not disclose the open being in a corner of the epitaxial layer. It is not apparent that the device of Chen would function equally as well if the open was relocated to a corner of the epitaxial layer since the electric field within the epitaxial layer would be significantly altered by moving the open and drain metal pattern. 
US PG Pub 2008/0054300 (“Nikkel”), US PG Pub 2013/0193494 (“Vivent”), and US PG Pub 2019/0058042 (“Then”) are cited as being relevant references in the art. These references also disclose a drain metal patterns formed within an opening in an epitaxial layer, off-plane from the source metal pattern, and extending over the epitaxial layer. These references also do not disclose, or otherwise suggest, the opening be in a corner of the epitaxial layer. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2 and 4-10 depend on Claim 3 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached a (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818